 
 
Exhibit 10.2


EMPLOYMENT AGREEMENT
BETWEEN CHATHAM LODGING TRUST
AND JEFFREY H. FISHER
          THIS EMPLOYMENT AGREEMENT, effective as of April 21, 2010, between
CHATHAM LODGING TRUST, a Maryland real estate investment trust (the “Company”),
and JEFFREY H. FISHER (the “Executive”), recites and provides as follows:
WITNESSETH:
          WHEREAS, the Company is a self-advised equity real estate investment
trust which has been formed to own hotel properties directly and through its
subsidiaries; and
          WHEREAS, the Company desires to employ the Executive to devote
substantially all of his time, attention and efforts to the business of the
Company and to serve as the Chairman of the Board of Trustees (the “Board”),
Chief Executive Officer and President of the Company; and
          WHEREAS, the Executive desires to be so employed on the terms and
subject to the conditions hereinafter stated.
          NOW, THEREFORE, in consideration of the premises and mutual
obligations hereinafter set forth, the parties agree as follows:
          1. RECITALS. The above recitals are incorporated by reference herein
and made a part hereof as set forth verbatim.
          2. EMPLOYMENT. The Company shall employ the Executive, and the
Executive agrees to be so employed, in the capacity of [Title] to serve for the
Term (as hereinafter defined) hereof, subject to earlier termination as
hereinafter provided.
          3. TERM. The Initial Term of the Executive’s employment hereunder (the
“Initial Term”) shall be for a period of three (3) years commencing on April 21,
2010, and continuing until April 21, 2013, unless terminated earlier as provided
herein. If neither the Company nor the Executive has provided the other with
written notice of an intention to terminate this Agreement at least thirty
(30) days before the end of the Initial Term (or any subsequent renewal period),
this Agreement will automatically renew for a twelve (12) month period. For
purposes of this Agreement, the word “Term” means the Initial Term and the
period of any extension of the Initial Term pursuant to the preceding sentence.
          4. SERVICES. The Executive shall devote substantially all of his time,
attention and effort to the Company’s affairs; provided that the Company agrees
that the Executive may, from time to time, be the principal owner and serve as a
director of Island Hospitality Management, Inc. (“IHM”) and/or one or more of
its sister companies whose primary business is leasing and/or managing hotels,
and that the Executive may devote business time to those companies; provided
further that (i) such activities do not interfere with the performance of the
Executive’s duties hereunder; (ii) the Executive does not serve as an officer or
employee of
 



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------







 
IHM or any other entity providing hotel management services to the Company, its
affiliates or any other entity in which the Company or its affiliates have an
interest (a “Chatham Manager”); and (iii) the Executive does not receive any
compensation for services as a director of any Chatham Manager. The Company
further agrees that the Executive may engage in civic and community activities
and endeavors provided that such activities do not interfere with the
performance of the Executive’s duties hereunder. The Executive shall have full
authority and responsibility for formulating policies and administering the
Company in all respects, subject to the general direction, approval and control
of the Board.
          5. COMPENSATION.
               (a) Base Salary. During the Term, the Company shall pay the
Executive for his services an annual Base Salary equal to $300,000, subject to
any increases approved by the Board or its Compensation Committee (the
“Committee”). Such Base Salary shall be paid in twenty-six (26) bi-weekly
installments. Any increase in Base Salary shall not serve to limit or reduce any
other obligations to the Executive under this Agreement.
               (b) Annual Bonus. In addition to his annual Base Salary, during
the Term the Executive shall have the opportunity to earn an Annual Bonus as
determined by the Committee in its discretion or to the extent that prescribed
individual and corporate goals established by the Committee are achieved. Any
Annual Bonus that is earned under this Section 5(b) shall be paid in a single
lump sum payment no later than March 15 following the calendar year in which the
Annual Bonus is earned.
          6. BENEFITS. The Company agrees to provide the Executive with the
following benefits:
               (a) Vacation. The Executive shall be entitled each year to a
vacation, during which time his compensation shall be paid in full. The time
allotted for such vacation shall be an aggregate of three (3) weeks. In the year
Executive terminates employment, he shall be entitled to receive a prorated paid
vacation based upon the amount of time that he has worked during the year of
termination. In the event that he has not taken his vacation time computed on a
prorated basis, he shall be paid, at his regular rate of pay, for unused
vacation. In the event Executive has taken more vacation time than allotted for
the year of termination, there shall be no reduction in compensation otherwise
payable hereunder.
               (b) Employee Benefits. During the Term, the Executive and/or the
Executive’s family, as the case may be, shall be eligible to participate in all
Company employee benefit plans in which other executive level employees of the
Company and/or the members of their families, as the case may be, are eligible
to participate, but not limited to, any retirement, pension, profit-sharing,
insurance, hospital, or other plans which may now be in effect or which may
hereafter be adopted by the Company. Regarding life insurance, the Executive
shall have the right to name the beneficiary of such life insurance policy.
          7. EXPENSES. The Company recognizes that the Executive will have to
incur certain out-of-pocket expenses related to his services and the Company’s
business, and the Company agrees to promptly reimburse the Executive for all
reasonable expenses necessarily
-2-



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------







 
incurred by him in the performance of his duties to the Company upon
presentation of a voucher or documentation indicating the amount and business
purposes of any such expenses. These expenses include, but are not limited to,
travel, meals, entertainment, etc. Expenses that are reimbursable to the
Executive under this Section 7 shall be paid to the Executive in accordance with
the Company’s expense reimbursement policy but in no event later than March 15
following the calendar year in which the expense is incurred.
          8. OFFICE AND SUPPORT STAFF. During the term of this Agreement, the
Executive shall be entitled to an office of a size and with furnishings and
other appointments, and to secretarial and other assistants, at least equal to
those provided to other management level employees of the Company.
          9. TERMINATION.
               (a) Grounds. This Agreement shall terminate in the event of the
Executive’s death. In the case of the Executive’s Disability, the Company may
elect to terminate the Executive as a result of such Disability. Where
appropriate, the Company also may terminate the Executive pursuant to a
Termination With Cause. Finally, the Executive may terminate his employment with
the Company pursuant to either a Voluntary Termination or a Voluntary
Termination for Good Reason. For purposes of this Agreement, the terms
Disability, Voluntary Termination, Voluntary Termination for Good Reason, and
Termination With Cause are defined in Section 12 of this Agreement.
               (b) Notice of Termination. Any termination by the Company or the
Executive (other than upon death) shall be communicated by Notice of Termination
to the Executive or the Company, as applicable. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon and the specific
ground for termination; (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for such termination; and (iii) the
date of termination in accordance with 9(c) below.
               (c) Date of Termination. For the purposes of this Agreement,
“Date of Termination” means (i) if the Company intends to treat the termination
as a termination based upon the Executive’s Disability, the Executive’s
employment with the Company shall terminate effective on the thirtieth day after
the date of the Notice of Termination (which may not be given before the
Executive has been absent from work on account of a physical or mental illness
or physical injury for at least hundred fifty (150) days) provided that, before
such date, the Executive shall not have returned to full-time performance of the
Executive’s duties; (ii) if the Executive’s employment is terminated by reason
of Death, the Date of Termination shall be the date of death of the Executive;
(iii) if the Executive’s employment is terminated by reason of Voluntary
Termination, the Date of Termination shall be thirty (30) days from the date of
the Notice of Termination (and the Executive shall be deemed to have terminated
his employment by Voluntary Termination if the Executive voluntarily refuses to
provide substantially all the services described in Section 4 hereof for a
period greater than four (4) consecutive weeks (excluding periods in which the
Executive is not performing services on account of vacation in accordance with
Section 6(a) hereof and periods in which the Executive is not performing
services on account of the Executive’s illness or injury or the illness or
injury of a member of the
-3-



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------







 
Executive’s immediate family); in such event, the Date of Termination shall be
the day after the last day of such four-week period); (iv) if the Company
intends to treat the termination as a Termination With Cause based upon the
grounds described in clause 12(i)(ii) or (iii), then Termination shall be
effective upon Notice of Termination as defined in this Agreement; (v) if the
Company intends to treat the termination as a Termination With Cause based upon
the grounds described in clause 12(i)(i) of this Agreement, the Company shall
provide the Executive written notice of such grounds for termination and the
Executive shall have a period of thirty (30) days to cure such cause to the
reasonable satisfaction of the Board, failing which employment shall be deemed
terminated at the end of such thirty (30) day period; (vi) if the Executive’s
employment is terminated by reason of Voluntary Termination for Good Reason, the
Date of Termination shall be thirty (30) days after the end of the thirty
(30) day cure period.
          10. COMPENSATION UPON TERMINATION WITH CAUSE, VOLUNTARY TERMINATION,
DEATH OR DISABILITY . This Section 10 applies in the event that the Executive’s
employment ends upon a Termination With Cause, a Voluntary Termination, Death or
Disability or any reason other than a Termination Without Cause or a Voluntary
Termination With Good Reason. In any of those events, the Executive (or the
Executive’s estate in the event of his death) shall be entitled to receive the
Standard Termination Benefits. The Standard Termination Benefits are the
benefits or amounts described in the following subsections (a) and (b):
               (a) The Executive shall be entitled to receive any compensation
(including Base Salary and Annual Bonus and accrued but unused vacation) that is
earned but unpaid as of the Date of Termination.
               (b) The Executive shall be entitled to receive any benefits due
him under the terms of any employee benefit plan maintained by the Company and
any option, restricted share or similar equity award; which benefits shall be
paid in accordance with the terms of the applicable plan and any award agreement
between the Executive and the Company.
Except for the Standard Termination Benefits, the Executive shall not be
entitled to receive any compensation after the Date of Termination on account of
a Termination With Cause, a Voluntary Termination, death, Disability or any
reason other than a Termination Without Cause or a Voluntary Termination With
Good Reason.
          11. COMPENSATION UPON TERMINATION WITHOUT CAUSE OR VOLUNTARY
TERMINATION WITH GOOD REASON . This Section 11 applies in the event that the
Executive’s employment ends upon a Termination Without Cause or a Voluntary
Termination With Good Reason. In any of those events, the Executive shall be
entitled to receive the benefits and amounts described in the following
subsections (a), (b), (c) and (d):
               (a) The Company shall pay or provide the Standard Termination
Benefits as defined in Section 10 except that all outstanding options,
restricted Company shares and other equity awards, shall be vested and
exercisable as of the Date of Termination and outstanding options shall remain
exercisable thereafter until their stated expiration date as if the Executive’s
employment had not terminated.
-4-



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------







 
               (b) The Company shall pay an amount equal to three (3.0) times
the Executive’s Base Salary at the rate in effect on the Date of Termination
(or, in the case of a Voluntary Termination for Good Reason, at the rate in
effect before a reduction in Base Salary that constitutes Good Reason for
resignation), such payment to be made in a single cash payment.
               (c) The Company shall pay an amount equal to three (3.0) times
the highest annual bonus paid to the Executive for the three (3) fiscal years of
the Company ended immediately before the Date of Termination.
               (d) The Company shall pay an amount equal to the product of (x)
the annual bonus paid to the Executive for the fiscal year of the Company ended
immediately before the Date of Termination and (y) a fraction, the numerator of
which is the number of days the Executive was employed by the Company during the
fiscal year that includes the Date of Termination and the denominator of which
is 365, such payment to be made in a single cash payment no later than ten
(10) days after the Date of Termination.
               (e) The Company shall pay an amount equal to three (3.0) times
the annual premium or cost paid by the Company for the health, dental and vision
insurance coverage for the Executive and the Executive’s eligible dependents as
in effect on the Date of Termination plus an amount equal to three (3.0) times
the annual premium or cost paid by the Company for disability and life insurance
coverage for the Executive as in effect on the Date of Termination, such payment
to be made in a single cash payment.
No benefits will be paid or provided to, or on behalf of, the Executive under
this Section 11 unless and until the Executive has signed a release and waiver
of claims acceptable to the Company, releasing the Company and its officers,
directors and affiliates from all claims the Executive has or may have against
such parties, and such release and waiver of claims has become binding and
irrevocable. The cash benefits payable under this Section 11 shall be paid on
the fifth (5 th ) business day after the Executive’s release and waiver of
claims has become binding and irrevocable.
          12. DEFINITIONS. For the purposes of this Agreement, the following
terms shall have the following definitions:
               (a) “Acquiring Person” means that a Person, considered alone or
together with all Control Affiliates and Associates of that Person, is or
becomes directly or indirectly the beneficial owner of securities representing
at least fifty percent (50%) of the Company’s then outstanding securities
entitled to vote generally in the election of the Board.
               (b) “Affiliate” means any “subsidiary” or “parent” corporation
(within the meaning of Section 424 of the Code) of the Company.
               (c) “Board” means the Board of Trustees of the Company.
               (d) “Change in Control” for purposes of this Agreement, means a
“Change in Control” shall mean any of the following events:
-5-



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------







 
(i) In the event a Person is or becomes an Acquiring Person;
(ii) In the event that the Company transfers at least fifty percent (50%) of the
Company’s total assets on a consolidated basis, as reported in the Company’s
consolidated financial statements filed with the Securities and Exchange
Commission;
(iii) In the event that the Company merges or consolidates the Company or
effects a statutory share exchange with another Person, regardless of whether
the Company is intended to be the surviving or resulting entity after the
merger, consolidation, or statutory share exchange; provided that a merger,
consolidation or statutory share exchange in which the shareholders of the
Company immediately before such transaction own more than fifty percent (50%) of
the outstanding securities of the surviving entity entitled to vote generally in
the election of directors shall not be a Change in Control;
(iv) Continuing Trustees cease to constitute a majority of the Board (other than
as a result of a merger, consolidation or statutory share exchange that does not
constitute a Change in Control under clause 12(d)(iii). For purposes of this
Agreement, the term “Continuing Trustee” means (i) a member of the Board on
April 21, 2010 or (ii) a member whose nomination for, or election to, the Board
was approved or recommended by a majority of the then Continuing Trustees.
(v) A complete liquidation or dissolution of the Company; or,
(vi) Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person acquired Beneficial Ownership as defined in the
Exchange Act of more than the permitted amount of the then outstanding
securities as a result of the acquisition of securities by the Company which by
reducing the number of securities then outstanding, increases the proportional
number of shares Beneficially Owned by the subject Person(s), provided that if a
Change in Control would occur as a result of the acquisition of securities by
the Company, and after such share acquisition by the Company, the Person becomes
the Beneficial Owner of any additional securities which increases the percentage
of the then outstanding securities Beneficially Owned by the subject Person,
then a Change in Control shall occur.
               (e) “Control Affiliate”, with respect to any Person, means an
Affiliate as defined in Rule 12B-2 of the General Rules and Regulations under
the Exchange Act, as amended as of January 1, 1990.
-6-



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------







 
               (f) “Disability” means that the Executive is “disabled” within
the meaning of Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as
amended (the “Code”).
               (g) “Exchange Act” means the Securities Exchange Act of 1934, as
amended and as in effect from time to time.
               (h) “Person” means any human being, firm, corporation,
partnership, or other entity. Person also includes any human being, firm,
corporation, partnership , or other entity as defined in Sections 13(d)(3) and
14(d)(2) of the Exchange Act, as amended as of January 1, 1990. The term Person
does not include the Companies or any related entity within the meaning of Code
Section 1563(a), 414(b) or 414(c), and the term Person does not include any
employee-benefit plan maintained by the Companies or by any Related Entity, and
any Person or entity organized, appointed, or established by the Companies or by
any subsidiary for or pursuant to the terms of any such employee-benefit plan,
unless the Board determines that such an employee-benefit plan, or such Person
or entity is a Person.
               (i) “Termination With Cause” means the termination of the
Executive’s employment by act of the Company’s Board of Directors on account of
(i) the Executive’s failure to perform a material duty or the Executive’s
material breach of an obligation set forth in this Agreement or a breach of a
material and written Company policy other than by reason of mental or physical
illness or injury, (ii) the Executive’s breach of Executive’s fiduciary duties
to the Company, (iii) the Executive’s conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise or (iv) the
Executive’s conviction of, or plea of nolo contendre to, a felony or crime
involving moral turpitude or fraud or dishonesty involving assets of the Company
and that in all cases is described in a written notice from the Board and that
is not cured, to the reasonable satisfaction of the Board, within thirty
(30) days after such notice is received by the Executive.
               (j) “Voluntary Termination” means the Executive’s voluntary
termination of his employment, other than a Voluntary Termination for Good
Reason, hereunder for any reason. For purposes of this Section 10, the term
Voluntary Termination does not include a voluntary refusal to perform services
on account of a vacation taken in accordance with Section 6(a) hereof, the
Executive’s failure to perform services on account of his illness or injury or
the illness or injury of a member of his immediate family, provided such illness
is adequately substantiated at the reasonable request of the Company, or any
other absence from service with the written consent of the Board.
               (k) Voluntary Termination for “Good Reason” means the Executive’s
termination of his employment hereunder on account of (i) the Company’s material
breach of the terms of this Agreement or a direction from the Board that the
Executive act or refrain from acting which in either case would be unlawful or
contrary to a material and written Company policy, (ii) a material diminution in
the Executive’s duties, functions and responsibilities to the Company and its
affiliates without the Executive’s consent or the Company preventing the
Executive from fulfilling or exercising his material duties, functions and
responsibilities to the Company and its affiliates without the Executive’s
consent, (iii) a material reduction in the Executive’s Base Salary or Annual
Bonus opportunity or (iv) a requirement that the Executive relocate his
employment more than fifty (50) miles from the location of the Executive’s
principal
-7-



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------







 
office on the date of this Agreement, without the consent of the Executive. The
Executive’s resignation shall not be deemed a “Voluntary Termination for Good
Reason” unless the Executive gives the Board written notice (delivered within
thirty (30) days after the Executive knows of the event, action, etc. that the
Executive asserts constitutes Good Reason), the event, action, etc. that the
Executive asserts constitutes Good Reason is not cured, to the reasonable
satisfaction of the Executive, within thirty (30) days after such notice and the
Executive resigns effective not later than thirty (30) days after the expiration
of such cure period.
          13. CODE SECTION 280G. The benefits that the Executive may be entitled
to receive under this Agreement and other benefits that the Executive is
entitled to receive under other plans, agreements and arrangements (which,
together with the benefits provided under this Agreement, are referred to as
“Payments”), may constitute Parachute Payments that are subject to Code
Sections 280G and 4999. As provided in this Section 13, the Parachute Payments
will be reduced if, and only to the extent that, a reduction will allow the
Executive to receive a greater Net After Tax Amount than the Executive would
receive absent a reduction.
     The Accounting Firm will first determine the amount of any Parachute
Payments that are payable to the Executive. The Accounting Firm also will
determine the Net After Tax Amount attributable to the Executive’s total
Parachute Payments.
     The Accounting Firm will next determine the largest amount of Payments that
may be made to the Executive without subjecting the Executive to tax under Code
Section 4999 (the “Capped Payments”). Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.
     The Executive will receive the total Parachute Payments or the Capped
Payments, whichever provides the Executive with the higher Net After Tax Amount.
If the Executive will receive the Capped Payments, the total Parachute Payments
will be adjusted by first reducing the amount of any benefits under this
Agreement or any other plan, agreement or arrangement that are not subject to
Section 409A of the Code (with the source of the reduction to be directed by the
Participant) and then by reducing the amount of any benefits under this
Agreement or any other plan, agreement or arrangement that are subject to
Section 409A of the Code (with the source of the reduction to be directed by the
Participant). The Accounting Firm will notify the Executive and the Company if
it determines that the Parachute Payments must be reduced to the Capped Payments
and will send the Executive and the Company a copy of its detailed calculations
supporting that determination.
     As a result of the uncertainty in the application of Code Sections 280G and
4999 at the time that the Accounting Firm makes its determinations under this
Section 13, it is possible that amounts will have been paid or distributed to
the Executive that should not have been paid or distributed under this
Section 13 (“Overpayments”), or that additional amounts should be paid or
distributed to the Executive under this Section 13 (“Underpayments”). If the
Accounting Firm determines, based on either the assertion of a deficiency by the
Internal Revenue Service against the Company or the Executive, which assertion
the Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
Executive must repay to the Company, without interest; provided, however, that
no loan will be deemed to have been made and no amount will be payable by the
Executive to
-8-



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------







 
the Company unless, and then only to the extent that, the deemed loan and
payment would either reduce the amount on which the Executive is subject to tax
under Code Section 4999 or generate a refund of tax imposed under Code
Section 4999. If the Accounting Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the
Accounting Firm will notify the Executive and the Company of that determination
and the amount of that Underpayment will be paid to the Executive promptly by
the Company.
     For purposes of this Section 13, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the Change
in Control. For purposes of this Section 13, the term “Net After Tax Amount”
means the amount of any Parachute Payments or Capped Payments, as applicable,
net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any State or
local income taxes applicable to the Executive on the date of payment. The
determination of the Net After Tax Amount shall be made using the highest
combined effective rate imposed by the foregoing taxes on income of the same
character as the Parachute Payments or Capped Payments, as applicable, in effect
on the date of payment. For purposes of this Section 13, the term “Parachute
Payment” means a payment that is described in Code Section 280G(b)(2),
determined in accordance with Code Section 280G and the regulations promulgated
or proposed thereunder.
          14. CODE SECTION 409A. This Agreement and the amounts payable and
other benefits provided under this Agreement are intended to comply with, or
otherwise be exempt from, Section 409A of the Code (“Section 409A”), after
giving effect to the exemptions in Treasury Regulation section 1.409A-1(b)(3)
through (b)(12). This Agreement shall be administered, interpreted and construed
in a manner consistent with Section 409A. If any provision of this Agreement is
found not to comply with, or otherwise not be exempt from, the provisions of
Section 409A, it shall be modified and given effect, in the sole discretion of
the Board and without requiring the Executive’s consent, in such manner as the
Board determines to be necessary or appropriate to comply with, or to effectuate
an exemption from, Section 409A; provided, however, that in exercising its
discretion under this Section 14, the Board shall modify this Agreement in the
least restrictive manner necessary and without reducing any payment or benefit
due under this Agreement. Each payment under this Agreement shall be treated as
a separate identified payment for purposes of Section 409A.
     With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following limitations: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (ii) the reimbursement of an eligible expense shall be made as specified
in this Agreement and in no event later than the end of the year after the year
in which such expense was incurred and (iii) the right to reimbursement or
in-kind benefit shall not be subject to liquidation or exchange for another
benefit.
     If a payment obligation under this Agreement arises on account of a Change
in Control or the Executive’s termination of employment and such payment
obligation constitutes “deferred
-9-



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------







 
compensation” (as defined under Treasury Regulation section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation section
1.409A-1(b)(3) through (b)(12)), it shall be payable only if the Change in
Control constitutes a change in ownership or effective control of the Company,
etc. as provided in Treasury Regulation section 1.409A-3(i)(5) or after the
Executive’s separation from service (as defined under Treasury Regulation
section 1.409A-1(h)); provided, however, that if the Executive is a specified
employee (as defined under Treasury Regulation section 1.409A-1(i)), any payment
that is scheduled to be paid within six months after such separation from
service shall accrue without interest and shall be paid on the first day of the
seventh month beginning after the date of the Executive’s separation from
service or, if earlier, within fifteen days after the appointment of the
personal representative or executor of the Executive’s estate following his
death.
          15. TAX WITHHOLDING. All payments to be made under this Agreement
shall be reduced by applicable income and employment tax withholdings.
          16. CONFIDENTIAL INFORMATION. The Executive recognizes that the
Company’s business interests require a confidential relationship between the
Company and the Executive and the fullest practical protection and confidential
treatment of their trade secrets, operating manuals, marketing techniques,
designs, concepts, franchise operation and system management programs, customer
lists, innovations and improvements (collectively, “Information”) that will be
conceived or learned by him in the course of his employment with the Company.
Accordingly, the Executive agrees, both during and after termination of his
employment, to keep secret and to treat confidentially all of the Company’s
Information and not to use or aid others in using any such Information in
competition with the Company. The obligation set forth in this Section 16 shall
exist during the Executive’s employment and shall continue after the termination
of the Executive’s employment for so long as any of the Company’s Information
retains any confidentiality.
          17. NOTICES. All notices or deliveries authorized or required pursuant
to this Agreement shall be deemed to have been given when in writing and
personally delivered or three (3) days following the date when deposited in the
U.S. mail, certified, return receipt requested, postage prepaid, addressed to
the parties at the following addresses or to such other addresses as either may
designate in writing to the other party:
 
 
 
 
 
 
 
 
 
 
 
To the Company:
 
 
 
CHATHAM LODGING TRUST
 
 
 
 
 
 
 
 
Attn: Chairman, Compensation Committee
Of the Board of Trustees
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
50 Cocoanut Row, Suite 200
 
 
 
 
 
 
 
 
Palm Beach, Florida 33480
 
 
 
 
 
 
 
 
 
 
 
 
 
To the Executive:
 
 
 
Jeffrey H. Fisher
 
 
 
 
 
 
 
 
c/o Chatham Lodging Trust
 
 
 
 
 
 
 
 
50 Cocoanut Row, Suite 200
 
 
 
 
 
 
 
 
Palm Beach, FL 33480
 
 
 
 
 
 
 
 
 
 
 

          18. ENTIRE AGREEMENT. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof and shall
not
-10-



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------







 
be modified in any manner except by instrument in writing signed, by or on
behalf of, the parties hereto. This Agreement shall be binding upon and inure to
the benefit of the heirs, successors and assigns of the parties hereto.
          19. ARBITRATION. Any claim or controversy arising out of, or relating
to, this Agreement or its breach, shall be settled by arbitration in Palm Beach
County, Florida in accordance with the governing rules of the American
Arbitration Association. Judgment upon the award rendered may be entered in any
court of competent jurisdiction. In the event one of the parties hereto requests
an arbitration proceeding under this Agreement, such proceeding shall commence
within 30 days from the date of such request. The prevailing party shall be
entitled to reasonable attorney’s fees and costs.
          20. APPLICABLE LAW. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida.
          21. NO SETOFF. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by a setoff, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take other
action by way of mitigation of the amounts payable to the Executive under the
provisions of this Agreement.
          22. ASSIGNMENT. The Executive acknowledges that his services are
unique and personal. Accordingly, the Executive may not assign his rights or
delegate his duties or obligations under this Agreement. The Executive’s rights
and obligations under this Agreement shall insure to the benefit of and shall be
binding upon the Executive’s successors and assigns.
          23. HEADINGS. Headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.
-11-



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------







 
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
21st day of April, 2010.
 
 
 
 
 
CHATHAM LODGING TRUST, a Maryland
 real estate investment trust
  
 
By:
/s/ Julio Morales
 
 
Name: Julio Morales
 
 
Title: Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
JEFFREY H. FISHER
 
 
/s/ Jeffrey H. Fisher
 
 
 
 
 
 
 
 




